Case: 20-10940   Date Filed: 08/26/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10940
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:19-cr-00089-WS-B-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


TYKIEF LASHAWN DUNN,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (August 26, 2020)

Before GRANT, LUCK, and FAY, Circuit Judges.

PER CURIAM:
              Case: 20-10940     Date Filed: 08/26/2020   Page: 2 of 2



      Patricia Kemp, appointed counsel for Tykief Dunn in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Dunn’s convictions and sentences are AFFIRMED. The

government’s motion to dismiss the appeal based on the appeal waiver in Dunn’s

plea agreement is DENIED as moot.




                                         2